[N THE SUPREME COURT OF THE STATE OF DELAWARE

TYLER B. TOWNSLEY, §
§ No. 504, 2016
Defendant Below, §
Appellant, § Court Below_Superior Court
§ of the State of Delaware
v. §

§ Cr. ID No. 1202016886
STATE OF DELAWARE,

Plaintiff Below,
Appellee.

VD’J¢¢O'JSMCO'U

Submitted: February 21, 2017
Decided: February 24, 2017

ORDER

This 24th day of February 2017, it appears to the Court that, on February 1,
2017, the Chief Deputy Clerk issued a notice directing the appellant to show cause
why this appeal should not be dismissed for his failure to file an opening brief and
appendix in this matter on or before January 20, 2017 and for his failure to pay the
Supreme Court filing fee. The appellant has not responded to the notice to show
cause within the required ten-day period and therefore dismissal of this appeal is
deemed to be unopposed.

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules
3(b)(2) and 29(b), that this appeal is DISMISSED.

B THE COURT:

 
 
    

Justice